 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES CATO, JR.,                                   Case No. 1:19-cv-00951-LJO-SAB (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13            v.                                         DISMISSAL OF CERTAIN CLAIMS
14    M. DENNING, et al.,                                (ECF No. 12)
15                       Defendants.
16

17          Plaintiff James Cato, Jr. is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 4, 2019, the assigned Magistrate Judge issued findings and

21   recommendations that this action proceed on Plaintiff’s complaint against Defendants Denning

22   and Hillman, in their individual capacity, for violations of Plaintiff’s right to receive mail under

23   the First Amendment, and that all other claims be dismissed. (ECF No. 12.) The findings and

24   recommendations were served on Plaintiff and contained notice that any objections thereto were

25   to be filed within fourteen (14) days after service. (Id. at 2.) No objections have been filed and

26   the time in which to do so has now passed.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

28   de novo review of this case. Having carefully reviewed the entire file, the Court finds that the
                                                        1
 1   Magistrate Judge’s findings and recommendations are supported by the record and proper

 2   analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1.     The findings and recommendations issued on September 4, 2019, (ECF No. 12),

 5                 are adopted in full;

 6          2.     This action shall proceed on Plaintiff’s complaint, filed on July 11, 2019, (ECF

 7                 No. 1), against Defendants Denning and Hillman, in their individual capacity, for

 8                 violations of Plaintiff’s right to receive mail under the First Amendment;

 9          3.     All other claims are dismissed from this action based on Plaintiff’s failure to state

10                 a claim upon which relief may be granted; and

11          4.     This action is referred back to the assigned Magistrate Judge for further

12                 proceedings.

13
     IT IS SO ORDERED.
14

15      Dated:    October 4, 2019                          /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
